In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Rockland County (Christopher, J.), entered December 22, 2005, which, after a hearing, granted that branch of the mother’s petition which was, in effect, to vacate so much of a prior order of the same court (Garvey, J.), dated January 8, *8682003, as directed her to send photographs of the parties’ child to the father every two months.
Ordered that the order entered December 22, 2005 is affirmed, without costs or disbursements.
The Family Court properly granted that branch of the mother’s petition which was, in effect, to vacate so much of the order dated January 8, 2003, as directed her to send photographs of the parties’ child to the father every two months. The court’s determination was supported by a sound and substantial basis in the record (see Matter of Rho v Rho, 19 AD3d 605, 606 [2005]).
The father’s remaining contentions are without merit. Mastro, J.P., Santucci, Skelos and Dickerson, JJ, concur.